PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4895


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ABUKAR OSMAN BEYLE,

                Defendant - Appellant.



                             No. 13-4897


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SHANI NURANI SHIEKH ABRAR,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge.    (2:11-cr-00034-RBS-DEM-2; 2:11-cr-00034-RBS-
DEM-3)


Argued:   January 29, 2015                 Decided:   April 3, 2015


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.
Affirmed by published opinion.       Judge Wilkinson wrote   the
opinion, in which Judge Gregory and Judge Shedd joined.


ARGUED: James Ellenson, LAW OFFICE OF JAMES STEPHEN ELLENSON,
Newport   News,   Virginia;  Lawrence   Hunter   Woodward,  Jr.,
SHUTTLEWORTH, RULOFF, SWAIN, HADDAD & MORECOCK, PC, Virginia
Beach, Virginia, for Appellants. Benjamin L. Hatch, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee. ON
BRIEF: Dana J. Boente, United States Attorney, Alexandria,
Virginia, Joseph E. DePadilla, Assistant United States Attorney,
Norfolk, Virginia, Brian J. Samuels, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.




                               2
WILKINSON, Circuit Judge:

        Appellants Abukar Osman Beyle and Shani Nurani Shiekh Abrar

were each convicted on twenty-six criminal counts arising from

the armed abduction and murder of four U.S. citizens off the

coast    of   Somalia.    Beyle   and    Abrar    were   part    of   a   group    of

nineteen      pirates    who   seized    a    yacht   and     captured    the    four

Americans on board. The pirates headed for Somalia, but were

intercepted      by     the    United    States       Navy.    During     a     final

confrontation with the Navy, Beyle, Abrar, and another pirate

shot and killed the four American hostages. The Navy secured the

boat and apprehended the surviving pirates, who were transported

to the United States to face criminal charges. After a weeks-

long trial, a jury convicted Beyle and Abrar on all counts, and

each defendant received multiple life sentences.

     Beyle and Abrar now challenge their respective convictions

on separate grounds. Beyle argues that the district court lacked

jurisdiction over the murder and firearms charges against him

because the Americans were not killed on the “high seas.” Abrar,

who maintains that he was kidnapped before the piracy operation,

contends that he was unable to present certain witnesses who

could     have   corroborated      his       duress   defense.     We     conclude,

however, that the site of the murders, thirty to forty nautical

miles from the Somali coast, lay on the high seas and thus

beyond the territorial sea of any nation. We further conclude

                                         3
that    Abrar     was   not    denied    his     Fifth    Amendment      right     to    due

process      or   his   Sixth     Amendment        right    to    present        witnesses

material to his defense. The district court gave each of the

defendants the fair trial that he deserved, and we affirm in all

respects its judgment.



                                            I.

       In reviewing defendants’ convictions by a jury, we consider

the    evidence    in   the    light     most     favorable      to    the   government.

Evans v. United States, 504 U.S. 255, 257 (1992); see United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc).



                                            A.

       The     United    States       and   its     allies       are    engaged     in    a

multinational battle against piracy in the waters off the Horn

of Africa. Through the Gulf of Aden and much of the Indian

Ocean,       Somalia-based      pirates     have     launched          attacks     against

commercial and recreational vessels, from large freighters to

personal      yachts.    See    The     White    House,    United       States     Counter

Piracy and Maritime Security Action Plan annex A at 1 (June

2014); U.N. S.C. Rep. of the Sec’y-Gen. on the Situation with

Respect to Piracy and Armed Robbery at Sea off the Coast of

Somalia, U.N. Doc. S/2014/740 (Oct. 16, 2014). Piracy poses a

threat not only to the free flow of global commerce, but also to

                                            4
the individuals who navigate the seas. In 2011, armed Somali

pirates attacked an estimated 3,863 seafarers and took some 555

individuals hostage. Oceans Beyond Piracy et al., The Human Cost

of   Maritime     Piracy,    2012,   at    3   (2013).       Thirty-five     of   those

hostages were killed. Id. at 7.

       This case arises from one such attack. In early February

2011,    a   group      of   pirates,     with      the   assistance    of    several

investors and facilitators in Somalia, prepared to hijack a ship

at sea. The investors provided a primary “mothership” for the

voyage, as well as an attack skiff that the pirates would use to

launch fast-moving assaults on their targets. The mothership,

the Alqasim, was a captured Yemeni fishing boat, and four Yemeni

fishermen    on    board     were   forced     to    operate    the   boat   for   the

pirates. All of the pirates were Somali, except for one, another

Yemeni fisherman who had been captured by Somali pirates but

then    decided    to   join   their    ranks.       Among    their   supplies,    the

nineteen men brought various automatic firearms and a rocket-

propelled grenade launcher.

       Beyle and Abrar were part of this cohort. Beyle assisted

with acquiring an outboard motor for the attack skiff. Abrar

brought an AK-47 aboard the boat. One of the pirates drew up a

list of the individuals who had participated in the mission, to

allocate any eventual ransom shares. Both Beyle and Abrar were



                                           5
on the list. The four captive Yemeni fishermen from the Alqasim

were not.

     The pirates set to sea on February 9, 2011. During their

first nine days, they made a number of unsuccessful efforts,

including chasing a large container ship. In at least one such

attempt, Abrar carried the rocket-propelled grenade launcher.

     On February 18, 2011, the pirates spotted a new target: a

U.S.-flagged      sailboat     with     four   U.S.   citizens   aboard.    The

Americans had been sailing in the Arabian Sea as part of an

international yacht rally, traveling a leg from India to Oman.

Two of them, Scott Adam and Jean Adam, were husband and wife and

owned this vessel, known as the Quest. The other two Americans

were Phyllis Macay and Robert Riggle, who were friends of the

couple.

     Six of the pirates, including Beyle and Abrar, boarded the

attack skiff. They moved swiftly to hijack the Quest and take

the four Americans hostage. As the skiff approached, Beyle fired

an AK-47 into the air. Once on board, Abrar first subdued the

two women, and he then cut the boat’s communication lines. At

the time the pirates gained control, the nearest land was Oman

or Yemen, approximately four hundred miles away. The pirates had

traveled 940 to 960 miles from the Somali coast.

     With   the    Quest     secured,    the   remaining   pirates   took   the

supplies from the mothership and crowded onto the fifty-eight-

                                         6
foot-long Quest. They released the four Yemeni captives, who

departed in the Alqasim. The nineteen pirates then set a course

for Somalia. They intended to hold the Americans hostage on land

and work through their coconspirators to secure a ransom. 1 The

Americans were kept primarily in a horseshoe-shaped bench area

around the helm. Beyle and Abrar were among the men assigned to

guard the Americans, with guns ready. After hijacking the Quest,

the pirates also used the Americans’ cellular telephones to take

photographs and record videos. Several pirates put on clothing

belonging to their victims, and Abrar can be seen wearing a

hostage’s sunglasses and smiling.

     The U.S. Navy was soon alerted to the attack, and a carrier

strike group moved to intercept the Quest. After locating the

boat, which was still hundreds of miles into the Indian Ocean,

the Navy established radio communications with the pirates and

began following the Quest as it proceeded to Somalia. The Navy’s

objective was to stop the Quest from entering Somali territorial

waters and to secure the hostages’ safe release. Claiming they

lacked any negotiating authority, however, the pirates demanded

that they be allowed to reach Somalia and engage in hostage

negotiations   through   an   interlocutor   on   land.   The   Navy   made

     1
       The pirates’ English-speaking negotiator in Somalia was
later captured and convicted in a separate proceeding. We
affirmed those convictions. United States v. Shibin, 722 F.3d
233 (4th Cir. 2013).


                                   7
clear to the pirates that they would not be permitted to take

the hostages to Somalia. But time was running short: the pirates

were on pace to reach Somalia within days. At one point during

these exchanges, Abrar fired an AK-47 into the air above Scott

Adam, as a warning to the Navy. The pirates variously threatened

to kill the hostages and themselves.

     On February 22, 2011, the Navy directed the pirates to stop

proceeding toward Somalia. The Navy was determined to keep the

Quest    in   international   waters       and   prevent   it    from   entering

Somali territorial waters. But the pirates refused. The Navy

began maneuvering to block the boat and informed the pirates

that these movements were peaceful. One pirate answered, “I will

eat them like meat.” J.A. 384.

     Suddenly, another pirate fired a rocket-propelled grenade

toward    the   USS   Sterett,   the   Navy      destroyer      that    had   been

following the Quest most closely. The rocket missed and splashed

into the water, between the Sterett and a set of smaller boats

carrying Navy SEALs. Bullets from the Quest began whizzing over

the Sterett, but the Navy did not return fire. At that point, a

group of three pirates -- Beyle and Abrar, together with Ahmed

Muse Salad, also known as “Afmagalo” -- fired their automatic

weapons and killed the four Americans. Scott Adam was shot seven

times; Jean Adam was shot seven times; Phyllis Macay was shot

eight times; Robert Riggle was shot nineteen times. At the time

                                       8
of these events, it is undisputed the Quest was between thirty

and forty nautical miles off the coast of Somalia.

     Within a matter of minutes, a team of Navy SEALs headed for

the Quest, boarded it, and secured it. By the time the SEALs

arrived,    all   four    Americans       had   been    mortally     wounded.       Many

pirates,    including      Beyle    and    Abrar,      put   their   hands    up     and

surrendered.      The    other     shooter,     Afmagalo,      was   the     last    to

surrender. At the end of the encounter, four of the pirates were

dead: two from the discharge of the pirates’ own weapons, and

two from the SEALs’ raid.

     The Navy took the remaining pirates into custody. While

held aboard the USS Enterprise, an aircraft carrier, they were

given Miranda warnings and questioned by the FBI. (One pirate, a

juvenile, was released.) Abrar told the FBI that he had been

forced to participate in the piracy mission. In Abrar’s account,

he was offered work as a mechanic in the coastal Somali town of

Garacad, but was then kidnapped at gunpoint by two of the other

pirates, Mohamud Salad Ali, also known as “Juguuf,” and Mohamud

Hirs Issa Ali, also known as “Sarindaaq.” Abrar acknowledged

that he had been the first pirate to board the Quest, and he

contended    that       after    the   hijacking       his    role   changed       from

mechanic to guard. According to Abrar, he did not leave with the

four Yemeni fishermen who were released on the Alqasim because

he thought he would have been arrested in Yemen for piracy.

                                           9
       Although Abrar admitted that he had been pointing a gun at

Jean Adam before the concluding moments of carnage, he denied

ever   shooting     any     of    the    American     hostages.      Abrar,   who    is

considered     a   member        of   the   Bantu    minority   ethnic      group    in

Somalia, claimed that he would not have received a share of any

ransom. When confronted with the pirates’ list of participants,

Abrar suggested that his name may have been included simply to

assuage his feelings.



                                            B.

       The fourteen remaining pirates, including Beyle and Abrar,

were transported to the United States for criminal prosecution.

A federal grand jury returned a three-count indictment against

the pirates. Nine members of the group pleaded guilty to piracy

under the law of nations, and two leaders, Sarindaaq and Juguuf,

pleaded guilty both to piracy under the law of nations and to

hostage-taking resulting in death. Each of the eleven pirates

who entered guilty pleas was sentenced to at least one term of

life imprisonment.

       On   July   8,    2011,    the    grand     jury   returned    a   superseding

indictment     containing         twenty-six     counts    against     each   of    the

three pirates who had not pleaded guilty -- Afmagalo, Beyle, and

Abrar. The superseding indictment charged the codefendants with

the    following        crimes:       conspiracy     to   commit     hostage-taking

                                            10
resulting in death, in violation of 18 U.S.C. § 1203(a) (Count

1); hostage-taking resulting in death, in violation of 18 U.S.C.

§ 1203(a) and § 2 (Counts 2, 3, 4, and 5); conspiracy to commit

kidnapping,       in    violation    of   18    U.S.C.     § 1201(c)     (Count   6);

kidnapping    resulting       in     death,     in    violation     of     18   U.S.C.

§ 1201(a)(2) and § 2 (Counts 7, 8, 9, and 10); conspiracy to

commit violence against maritime navigation resulting in death,

in violation of 18 U.S.C. § 2280(a)(1)(H) (Count 11); violence

against maritime navigation resulting in death, in violation of

18 U.S.C. § 2280(a)(1)(G) and § 2 (Counts 12, 13, 14, and 15);

murder within the special maritime and territorial jurisdiction

of the United States, in violation of 18 U.S.C. § 1111 and § 2

(Counts 16, 17, 18, and 19); piracy under the law of nations, in

violation    of    18    U.S.C.     § 1651     and   § 2   (Count   20);    the   use,

carry, brandish, and discharge of a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c) and § 2 (Counts 21

and 26); the use, carry, brandish, and discharge of a firearm

during a crime of violence resulting in death, in violation of

18 U.S.C. § 924(c) and (j) and § 2 (Counts 22, 23, 24, and 25).

The superseding indictment also included the requisite notice of

special findings for seeking capital punishment, and nine months

later the government filed notices of its intent to seek the

death penalty against Afmagalo, Beyle, and Abrar.



                                          11
      Beyle and Abrar each filed pre-trial motions to dismiss.

First, Beyle moved to dismiss Counts 16 through 19 and Counts 22

through 25 on the ground that the murders had taken place in

Somali    territorial   waters,    beyond        U.S.   jurisdiction.     The

district court denied the motion in a memorandum order. Second,

Abrar moved to dismiss the indictment based on his inability to

investigate or corroborate a duress defense. Abrar identified

various   witnesses   located   overseas    --    several   individuals    in

Somalia, as well as the four Yemeni fishermen from the Alqasim --

who he believed could provide meaningful character evidence to

support his claim that he had been forced to join the piracy

operation. The district court denied this motion as well.

      The guilt phase of the codefendants’ capital trial, which

lasted from June 4 to July 8, 2013, featured extensive testimony

from U.S. officials and from many of the pirates. The court

issued a jury instruction on Abrar’s duress defense for Counts 1

through 15 and Count 20 -- that is, for all the counts besides

the murders and the various firearms offenses.

      At the conclusion of the guilt phase of the trial, the jury

convicted Afmagalo, Beyle, and Abrar on all twenty-six counts.

The   jury   recommended   sentences    of       life   imprisonment.     The

district court eventually sentenced each of the codefendants to

three concurrent life sentences, plus eighteen consecutive life

sentences and thirty consecutive years.

                                   12
      Beyle        and    Abrar    now   appeal.        Each     argues    his     claim

independently, and neither purports to join the other’s grounds.

The third convicted codefendant, Afmagalo, is not a party to

this appeal.



                                          II.

      Beyle contends that the district court lacked jurisdiction

over the charges of murder (Counts 16, 17, 18, and 19) and

concomitant use of a firearm (Counts 22, 23, 24, and 25) because

the   underlying         actions    occurred     within       Somalia’s    territorial

waters, not on the high seas. For many reasons, we find Beyle’s

claims unpersuasive.



                                            A.

      The Constitution grants Congress the power “[t]o define and

punish Piracies and Felonies committed on the high Seas.” U.S.

Const.      art.    I,    § 8,     cl.   10.     Congress      has   exercised      this

enumerated power to punish maritime crimes since the earliest

days of the Republic. United States v. Dire, 680 F.3d 446, 455-

56 (4th Cir. 2012) (discussing criminal piracy statutes from

1790 and 1819 and associated litigation).

      The    statutes      under    which      Beyle    was    convicted    fall    well

within      Congress’s      constitutionally           granted    power    to    punish

felonies on the high seas. The first statute proscribes murder

                                            13
“[w]ithin the special maritime and territorial jurisdiction of

the       United    States.”        18    U.S.C.        § 1111(b).     The   second       statute

defines the “special maritime and territorial jurisdiction of

the United States” as including the “high seas, any other waters

within the admiralty and maritime jurisdiction of the United

States and out of the jurisdiction of any particular State,” and

“[a]ny place outside the jurisdiction of any nation with respect

to an offense by or against a national of the United States.”

Id. § 7(1), (7). Finally, the statutory prohibition of the use

of    a    firearm       to    cause      the     death    of   another      tacks    onto    the

underlying          offense.        Id.      § 924(c),      (j).     Congress       undoubtedly

possesses the authority under the Define and Punish Clause to

enact the criminal laws at issue in Beyle’s appeal.

          That said, the crux of Beyle’s argument is not that the

statutes           under       which         he     was     convicted         are      facially

unconstitutional, but rather that he was not on the high seas

when he committed the actions for which he is to be punished. He

asserts that the district court “mistakenly construed the law

regarding          the    limits        of   the    territorial        seas”    of    Somalia.

Appellants’         Br.       at   6.    Beyle’s    appeal      thus    presents      a   single

issue: is a person thirty to forty nautical miles off the Somali

coast on the “high seas”? We review this question of law de

novo. United States v. Woolfolk, 399 F.3d 590, 594 (4th Cir.

2005).

                                                   14
                                            B.

      It is well-settled that the “high seas” encompass all those

waters beyond the boundary of the various territorial waters.

Simply put, “[o]utside the territorial sea are the high seas.”

United States v. Louisiana, 394 U.S. 11, 23 (1969); see also

Kiobel   v.   Royal     Dutch      Petroleum      Co.,    133    S.   Ct.    1659,       1667

(2013) (“Piracy typically occurs on the high seas, beyond the

territorial     jurisdiction        of     the    United     States     or    any    other

country.”); United States v. Rodgers, 150 U.S. 249, 259 (1893)

(“[A]    large        body    of      navigable          water[,] . . . open             and

unconfined,     and     not   under      the     exclusive      control      of    any    one

nation or people, . . . must fall under the definition of ‘high

seas’”   . . . .).       As   we    have       noted,    “beyond      the    territorial

waters lie the high seas, over which no nation can exercise

sovereignty.” R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943, 965

(4th Cir. 1999).

      Customary international law supports this definition. Two

international agreements are most relevant to the case at hand.

First, the 1958 Geneva Convention on the High Seas, which the

United States has ratified, defines “high seas” as “all parts of

the sea that are not included in the territorial sea or in the

internal waters of a State.” Convention on the High Seas art. 1,

opened for signature Apr. 29, 1958, 13 U.S.T. 2312, 450 U.N.T.S.

82   (entered    into    force      Sept.      30,   1962).     Second,      the    United

                                            15
Nations Convention on the Law of the Sea (“UNCLOS”) states that

a nation’s sovereignty covers only “the territorial sea.” U.N.

Convention on the Law of the Sea art. 2, opened for signature

Dec. 10, 1982, 1833 U.N.T.S. 397 (entered into force Nov. 16,

1994). Although the United States has not signed or ratified

UNCLOS,   it     “has   recognized      that      [the     treaty’s]      baseline

provisions reflect customary international law.” United States

v. Alaska, 503 U.S. 569, 588 n.10 (1992) (internal quotation

marks   omitted);    Dire, 680 F.3d     at   459;    Statement    on    United

States Oceans Policy, 1983 Pub. Papers 378, 379 (Mar. 10, 1983)

(“[T]he   United     States    is     prepared      to    accept   and      act   in

accordance with the balance of interests relating to traditional

use of the oceans . . . .”).

     UNCLOS recognizes an exclusive economic zone (“EEZ”) beyond

a nation’s territorial sea but within two hundred nautical miles

of the coastal baseline. See UNCLOS, supra, arts. 55-59. Beyle

insists   that     UNCLOS    treats    the    EEZ    as    a   distinct      quasi-

territorial entity and that the high seas do not begin until two

hundred nautical miles from land. Because the Quest was within

the EEZ when the murders occurred, he thus asserts that he was

not on the “high seas” for the purposes of U.S. law.

     While it is true that the part of UNCLOS that is titled

“High Seas” concerns the waters extending beyond the borders of

the EEZ, see UNCLOS, supra, art. 86, almost all of the treaty’s

                                       16
high-seas provisions apply with equal force inside the EEZ as

they do outside it, see id. art. 58(1)-(2). The EEZ bordering a

particular nation’s territorial sea is merely a part of the high

seas     where        that    nation        has        special       economic       rights      and

jurisdiction. UNCLOS grants coastal nations certain rights to

natural resources within the EEZ, as well as jurisdiction over

marine scientific research and protection and preservation of

the     marine       environment.          Id.        art.   56(1)(a),          (b);    see     also

Titanic, 171 F.3d    at     965       n.3    (noting       that   the        EEZ    grants

“exclusive control over [certain] economic matters . . . , but

not over navigation”).

       Any allocation of economic rights, however, is a far cry

from conferring on a nation the exclusive authority endemic to

sovereignty to define and punish criminal violations. In effect,

Beyle    would       have     us    use     UNCLOS’s         grant    of    certain      specific

enumerated rights as a wedge to dramatically expand Somalia’s

plenary control past the twelve-nautical-mile maximum. But Beyle

points    to     no    court       that     has       declared   that       a    nation’s       full

sovereign      rights        extend       two    hundred       nautical         miles    from    the

coast. We decline to credit such a sweeping interpretation.



                                                  C.

       If Beyle was beyond the bounds of Somalia’s territorial

sea, therefore, he was on the high seas and within the reach of

                                                  17
the U.S. criminal statutes under which he was convicted. The

question then becomes where exactly Somalia’s territorial sea

ends and the high seas begin. The weight of authority points to

an   outer     territorial      limit      of    twelve     nautical        miles,     which

places the Quest on the high seas at the time of the murders.

       UNCLOS explicitly restricts territorial seas from extending

farther    than    twelve      nautical     miles      from    national       coastlines.

UNCLOS, supra, art. 3. At the time of the piracy at issue in

this case, 161 nations had ratified UNCLOS, including Somalia.

With     nearly       170   signatory       nations         today,      UNCLOS         enjoys

widespread acceptance in the international community. As noted

above, although the United States is not a signatory to UNCLOS,

this   country        recognizes     the    treaty’s        place      as   an    accurate

reflection of customary international law. It is, moreover, the

policy    of    the    United    States         not   to    respect     claims        that   a

territorial sea extends beyond twelve nautical miles. Office of

Ocean Affairs, U.S. Dep’t of State, Pub. No. 112, Limits in the

Seas: United States Responses to Excessive Maritime Claims 7, 33

(1992); Fact Sheet, Office of the Press Sec’y, The White House,

United    States      Oceans    Policy     (Mar.      10,     1983);    see      33    C.F.R.

§ 2.22(b);      see    also    The   White       House,     United      States        Counter

Piracy and Maritime Security Action Plan annex B at 2 (June

2014). Consistent with UNCLOS, the United States itself claims a

territorial sea extending up to twelve nautical miles. 18 U.S.C.

                                            18
§ 2280(e); Argentine Republic v. Amerada Hess Shipping Corp.,

488 U.S. 428, 441 n.8 (1989); 33 C.F.R. § 2.22(a)(1)(ii), (iii),

(iv) (applying a U.S. territorial sea of twelve nautical miles

for    determining     U.S.       criminal      jurisdiction         and     the    special

maritime      and   territorial       jurisdiction,           and    for     interpreting

international       law);    Proclamation        No.    5928,       54     Fed.    Reg.    777

(Dec. 27, 1988) (extending the U.S. territorial sea to twelve

nautical miles “in accordance with international law”).

       We, too, have repeatedly stated that a nation’s territorial

waters generally extend to twelve nautical miles. See United

States v. Shibin, 722 F.3d 233, 239 (4th Cir. 2013); Dire, 680
F.3d    at    460    n.11;    Titanic, 171 F.3d     at        965.    The     jury

instructions        given    by     the     district      court           reflected       this

understanding, and earlier cases were predicated upon the same

definition. J.A. 2704 (“The ‘high seas’ include areas of the

seas that are outside the territorial seas of any nation. A

nation’s      territorial     seas    are       generally      limited       to    an     area

within 12 nautical miles of the nation’s coast.”); see, e.g.,

Excerpt      of   Proceedings      (Jury     Instructions)           at    19-20,       United

States v. Hasan, No. 2:10-cr-56 (E.D. Va. Nov. 22, 2010) (same),

ECF No. 356, aff’d sub nom. Dire, 680 F.3d 446.

       Nevertheless, Beyle argues that customary international law

does not apply to the determination of the extent of Somalia’s

territorial sea, because Somalia passed national legislation in

                                           19
1972 that extended its sea to two hundred nautical miles. 2 Even

if we could or would credit any such territorial claim, it does

not pass muster here. Somalia ratified UNCLOS in 1989, making a

clear international commitment to a territorial sea of no more

than twelve nautical miles. 3 Furthermore, Somalia also has never

submitted a declaration indicating non-adherence to any UNCLOS

provision, and in any event UNCLOS prohibits signatories from

opting out selectively from its provisions. UNCLOS, supra, art.

310. The United States, moreover, explicitly does not recognize

     2
       The validity of the 1972 Somali domestic legislation is
itself doubtful and unclear. In June 2014, Somalia’s president
issued a proclamation stating that the country’s exclusive
economic zone stretched for two hundred nautical miles, but made
no claim that full sovereignty extended so far. See Proclamation
by the President of the Federal Republic of Somalia (June 30,
2014), available at http://www.un.org/depts/los/LEGISLATIONANDTR
EATIES/PDFFILES/SOM_2014_Proclamation.pdf. The following month,
the country submitted an executive summary to the Commission on
the Limits of the Continental Shelf, indicating in a table that a
twelve-nautical-mile territorial claim existed, consistent with
UNCLOS. See Continental Shelf Submission of the Federal Republic
of Somalia: Executive Summary 7 (July 21, 2014), available at
http://www.un.org/depts/los/clcs_new/submissions_files/som74_14
/Somalia_Executive_Summary_2014.pdf.
     3
       We recognize that ratification of an international treaty
that is not self-executing typically does not supersede
inconsistent domestic law in a country that requires separate
implementing legislation. See Medellin v. Texas, 552 U.S. 491,
504-05 (2008) (discussing treaties that are not self-executing
in the context of U.S. law). Here, however, we need not decide
whether the UNCLOS provision is self-executing. Even if it is
not, the district court was justified in relying on Somalia’s
unequivocal   international  commitment,   as  embodied   in its
ratification of UNCLOS, and indeed in this case Somalia’s own
treaty implementation procedures are opaque and the status of
its inconsistent domestic legislation is itself ambiguous.


                               20
any claim by Somalia to a two-hundred-nautical-mile territorial

sea and has conducted operations well within the two-hundred-

nautical-mile limit to make that policy known. Office of the

Judge     Advocate     Gen.,         U.S.    Navy,    Maritime        Claims     Reference

Manual: Somalia (2014). Indeed, the Navy maneuvered to block the

Quest where it did precisely because it did not want the pirated

vessel to sail into the twelve-nautical-mile territorial sea.

     “The common and obvious meaning of the expression, ‘high

seas,’ is     also    the       true   legal      meaning,”        Daniel    Webster   once

argued before the Supreme Court. United States v. Bevans, 16

U.S. (3 Wheat.) 336, 341 (1818). “The expression describes the

open ocean, where the dominion of the winds and waves prevails

without     check    or        control.”      Id.     Although       Webster     was     not

conversant    with     UNCLOS,         he    plainly       grasped     the     point   that

expansive     claims      of     territoriality            would     intrude    upon     the

natural    domain    of        the    seas   and     the    multinational        interests

therein.    Nowhere       is    this    truer      than     when    litigants     seek    to

extend customary international law as memorialized in treaties

to claim territorial seas more than sixteen times the maximum

breadth. The Quest, Beyle, and the victims were on the high seas

when the murders occurred.




                                             21
                                           D.

     We    are    aware    of   no   court      that   has     held   that     Somalia’s

territorial sea extends past the twelve-nautical-mile boundary

prescribed by UNCLOS, much less to two hundred nautical miles.

We shall not be the first.

     Piracy is an international problem. The primary anti-piracy

statute in our criminal code, 18 U.S.C. § 1651, “incorporates”

the “definition of piracy” under international law. Dire, 680
F.3d at 469. An essential element of the international crime of

piracy     is    that   the     violence        against   persons,      vessels,     or

property        occurred    “on      the   high        seas”     or    “outside     the

jurisdiction of any” nation. UNCLOS, supra, art. 101(a)(i)-(ii);

see Shibin, 722 F.3d at 240-44; Dire, 680 F.3d at 465. In a

reflection of that shared understanding, it has fallen to U.S.

and North Atlantic Treaty Organization (“NATO”) coalition forces

to   combat      Somalia-based       piracy.      These      naval    forces    conduct

patrols in the Gulf of Aden, a vital shipping passageway between

the Arabian Peninsula and the Horn of Africa. Parts of the Gulf

of Aden off the Somali coast are under two hundred nautical

miles wide. In essence, Beyle asks this court to treat the Gulf

of Aden as a Somali territorial sea. As a practical matter, such

a ruling would prove especially problematic for NATO maritime

forces, which only operate in Somali territorial waters under



                                           22
the consent of Somali authorities. Fact Sheet, Mar. Command, N.

Atl. Treaty Org., Operation Ocean Shield, at 2 (Nov. 2014).

       The risks of an extension of the Somali territorial sea

include       as   well       emboldened       gangs     of     pirates,          increased

“investment” in piracy by Somalia-based financiers, and bridled

NATO    and    multinational          counter-piracy      efforts.         Such    results

would    offend       the    United       Nations    Security      Council’s       ongoing

apprehension over the threat “to international navigation, the

safety of commercial maritime routes and the safety of seafarers

and other persons” posed by the violence of piracy and hostage-

taking. S.C. Res. 1976, preambular ¶ 2, U.N. Doc. S/RES/1976

(Apr. 11, 2011). We decline to allow Beyle’s challenge to his

murder       and   firearm         convictions      to   undermine       this      broader

multinational effort.

       In short, the structure of domestic and international law

that Beyle seeks to topple protects commercial peace against

piratical disruption, and we reject his challenge to his murder

and firearms convictions.



                                            III.

       Abrar argues that he was denied his Fifth Amendment right

to     due    process       and     his   Sixth     Amendment      right    to      present

witnesses      material       to    his    duress    defense.      In   particular,      he

maintains      that     he    was    unable    to   access    or    subpoena       certain

                                              23
witnesses located abroad who could have corroborated his story

that he had been kidnapped and forced to work as a pirate. Even

though he concedes that duress is not a valid defense to the

murder counts, he requests dismissal of the entire indictment as

the    “only    remedy.”         Appellants’      Br.    at     30.    We    disagree          with

Abrar’s      contentions.         The    district       court    properly             denied    his

motion to dismiss the indictment.



                                             A.

       The     Fifth      Amendment      guarantees       that    “[n]o          person      shall

. . . be deprived of life, liberty, or property, without due

process of law.” U.S. Const. amend. V. The right to due process

“is,    in   essence,       the     right   to    a    fair     opportunity            to    defend

against        the         [government’s]         accusations.”              Chambers           v.

Mississippi,         410 U.S. 284,    294       (1973).    The    Sixth          Amendment

provides       that,      “[i]n    all   criminal       prosecutions,             the       accused

shall    enjoy       the    right . . . to        have        compulsory         process        for

obtaining witnesses in his favor.” U.S. Const. amend. VI. This

right is violated when the defendant is “arbitrarily deprived of

‘testimony [that] would have been relevant and material, and

. . .    vital       to    the    defense.’”      United       States       v.    Valenzuela-

Bernal,      458 U.S. 858,    867    (1982)      (alterations             in    original)

(quoting Washington v. Texas, 388 U.S. 14, 16 (1967)). Fifth

Amendment due process and Sixth Amendment compulsory process are

                                             24
closely related, for the right “to call witnesses in one’s own

behalf ha[s] long been recognized as essential to due process.”

Chambers, 410 U.S. at 294; see also Washington, 388 U.S. at 19.

At root, then, we are asked to determine whether one of the

“elements of a fair trial” was absent in the proceedings below.

Chambers, 410 U.S. at 295.

     A criminal defendant’s right to compulsory process is not

unlimited. “Few rights,” to be sure, “are more fundamental than

that of an accused to present witnesses in his own defense,” Id.

at 302, and the right to compulsory process is “imperative to

the function of courts” in our adversary system, United States

v. Nixon, 418 U.S. 683, 709 (1974). But the right to compulsory

process   does    not   scorn      practicality.       Crucially,   “the    Sixth

Amendment does not by its terms grant to a criminal defendant

the right to secure the attendance and testimony of any and all

witnesses.” Valenzuela-Bernal, 458 U.S. at 867 (emphasis added).

In   concrete     terms,     the     right     to   compulsory      process       is

“circumscribed . . . by the ability of the district court to

obtain the presence of a witness through service of process.”

United States v. Moussaoui, 382 F.3d 453, 463 (4th Cir. 2004).

     Those       practical      limits       are    significant       for        the

transnational     context    in    which     Abrar’s    claims   arise.     It   is

a “well[-]established and undisputed principle that the process

power of the district court does not extend to foreign nationals

                                       25
abroad.”       Id.        at     463-64.     A        conviction        does     not        become

unconstitutional simply because the federal courts lack power to

secure the appearance of a foreign national located outside the

United States. Id.; United States v. Theresius Filippi, 918 F.2d
244, 246 n.2 (1st Cir. 1990); United States v. Zabaneh, 837 F.2d
1249, 1259-60 (5th Cir. 1988); United States v. Greco, 298 F.2d
247, 251 (2d Cir. 1962); see also 28 U.S.C. § 1783(a) (providing

for subpoenas of “a national or resident of the United States

who   is    in      a    foreign      country,”        but       not   referencing      foreign

nationals abroad); Fed. R. Crim. P. 17(e)(2). After all, “the

Sixth Amendment can give the right to compulsory process only

where    it    is       within    the     power       of   the     federal     government       to

provide it.” Greco, 298 F.2d at 251.

      All     of        the    witnesses     proffered            by   Abrar     are    foreign

nationals located abroad. In his pretrial motion, Abrar named

five individuals in Somalia, including a former landlord, his

brother-in-law, and others who he believed could testify about

his prior work as a driver or mechanic. He also wished to call

the four Yemeni fishermen from the Alqasim, although he did not

know their full names or their precise whereabouts. When Abrar

renewed       his       motion     at     trial,       his       counsel     identified        two

prospective witnesses for his duress defense, a shopkeeper and a

garage     manager        in    the     Somali    town      of    Garacad.     All     of    those

individuals         are       foreign    nationals         located     outside    the       United

                                                 26
States, and as such they lay beyond the subpoena power of the

district court.

      Abrar’s inability to access the proffered witnesses arose

primarily from the security situation in Somalia -- a matter

beyond the      control        of    the   U.S.    government.      See   Security      and

Governance        in      Somalia:         Consolidating       Gains,         Confronting

Challenges, and Charting the Path Forward: Hearing Before the

Subcomm. on Afr. Affairs of the S. Comm. on Foreign Relations,

113th Cong. (2013); U.N. S.C. Rep. of the Sec’y-Gen. on Somalia,

U.N. Doc. S/2014/699 (Sept. 25, 2014). The investigators who had

traveled to Somalia on Abrar’s behalf had been unable to leave

the   capital      city     of      Mogadishu      because    of    ongoing     security

threats.    The    domestic         troubles      within    Somalia    may     complicate

independent investigations or a potential service of process,

but such exogenous difficulties need not halt the operations of

the   criminal     justice          system   in    the     United   States.      This   is

especially the case where the immediate obstacles are not of the

government’s making.

      Significantly, we do not even know whether the witnesses

proffered    by        Abrar     actually      exist.      During     their    visit    to

Mogadishu, Abrar’s investigators apparently did contact some of

Abrar’s family members, but failed to obtain the cooperation of

any witnesses. They did not even speak with the shopkeeper or

the garage manager -- the two witnesses identified at trial by

                                             27
Abrar’s counsel as “key” to his duress defense. J.A. 2364. Even

if   the     district   court    were    to    direct     individuals        to    travel

through      the   dangerous    conditions       in    Somalia    to   try    to    serve

subpoenas on Abrar’s proffered witnesses, it is uncertain how

long such an effort would take or whether it would be fruitful.

This    is    especially       the    case     where     the     witnesses        may   be

fictitious.

       We    owe   substantial       deference    to    the    district      court      for

these kinds of evidentiary determinations, and we review such

decisions for abuse of discretion. United States v. Medford, 661
F.3d 746, 751 (4th Cir. 2011). After all, the district court has

a bird’s-eye view of the trial, knowledge of the intricacies of

the case, and a sense of the context and background in which

each evidentiary claim arises.



                                          B.

       Abrar cannot establish a constitutional violation from the

“mere       absence”    of      his     proffered        witnesses’          testimony.

Valenzuela-Bernal, 458 U.S. at 867. It is further doubtful that

“their testimony would have been both material and favorable to

his defense.” Id. (emphasis added). The anticipated testimony of

Abrar’s proffered witnesses was relatively far afield: it would

have consisted primarily of broad references to his activities

before the events at issue in this case. According to Abrar’s

                                          28
own submission, the testimony would have pertained to his “trade

as a mechanic and driver, his character for peacefulness, and

the series of events leading up to his detainment by the other

pirates.” J.A. 121. Conceivably, the testimony may also have

covered the discrimination Abrar confronted as a Bantu, although

several   of    the    pirates      called      by    the   government     and   other

witnesses called by the defense did discuss that issue at trial.

Critically, however, the proffered testimony would not directly

substantiate Abrar’s story that he was kidnapped at gunpoint by

Juguuf and Sarindaaq, nor would it concern the events aboard the

Quest or his relationship with the other pirates.

     It   is    unclear      --   indeed     doubtful       --   that   such   oblique

testimony      would   be    material      to    Abrar’s     duress     defense.   The

testimony      adduced      at    trial    painted      a    deeply     incriminating

portrait of Abrar. Several of the other pirates testified that

Abrar was a willing participant. Like all the other Somalia-

based pirates who had boarded the Alqasim, including the one of

Yemeni origin -- and unlike the four captive Yemeni fishermen

who were released after the hijacking of the Quest -- Abrar

would have received a share of any ransom. Abrar brought an AK-

47 to the operation and, during at least one of the initial

unsuccessful      attacks,        carried       the    rocket-propelled        grenade

launcher. He was the first pirate to board the Quest, and he

promptly took control of the two American women and cut the

                                           29
boat’s communications lines. He stood guard over the hostages

and had his gun trained on Jean Adam before the fatal shots were

fired.   From    its   viewing     of    the    video   evidence,    the   district

court told Abrar at sentencing that, “if one were concluding,

you were probably the shooter of Jean Adam.” J.A. 3596. In that

light, it is hard to imagine how testimony about Abrar’s prior

professional work could have been material to the determination

of his guilt or punishment.

      Despite    the   powerful      evidence      marshaled   against          him    at

trial, Abrar did not try to take advantage of the other sources

available   to    him.    The     government      represents   that,       in    other

piracy prosecutions in the Eastern District of Virginia, it has

worked   with    defense    counsel       to     develop   various     evidentiary

accommodations for defendants, which might include testimony by

telephone, depositions, and stipulations. Appellee’s Br. at 52-

53.   Notably,    Abrar    also    did    not    elicit    testimony    about         his

abduction from his two alleged kidnappers. Juguuf and Sarindaaq

were in federal custody with the other pirates who had already

pleaded guilty, and the government offered to make either of

them available to testify on this point. But Abrar’s counsel

declined the offer. He informed the court that he had spoken

with Juguuf and Sarindaaq and knew that both would deny Abrar’s

story. While Abrar was certainly free to structure his defense

as he thought best, his failure to adduce any direct evidence of

                                          30
his    story     or    to     counter       effectively        the    overwhelming          case

against him undermines whatever vague advantage he sought to

gain from elusive overseas witnesses.


                                              C.

       In the proceedings below, the district court gave Abrar

multiple       opportunities         to     develop      his    duress          argument.     Of

course, as a criminal defendant, Abrar was entitled not to take

the    stand.    U.S.       Const.    amend.      V.   Had     he    chosen      to     testify,

however, Abrar generally would have been subject to the same

evidentiary rules as other witnesses. Portuondo v. Agard, 529
U.S. 61, 69 (2000). In particular, the government would have

been    allowed       to    attack    his    credibility        on    cross-examination.

Fed. R. Evid. 608(a), 611(b). The district court, though, was

prepared to make an exception: if Abrar took the stand and his

counsel      asked     only    about        the    facts     surrounding          his     duress

defense, the district court would limit the government’s cross-

examination of Abrar to that issue. But Abrar elected not to

testify even in that controlled capacity. In addition, the court

ultimately instructed the jury on Abrar’s duress defense for

most    of      the    counts,       despite       the       absence       of     significant

evidentiary support. Although the government objected to this

instruction       below,      it     bears    note     that,        even   with       a   duress




                                              31
instruction, the jury proceeded to convict Abrar on all twenty-

six counts charged in the indictment.

       Despite the opportunities afforded to Abrar, the weight of

the    evidence     against       him     was     simply      overwhelming     --     and

virtually uncontroverted. The district court ably presided over

a twenty-eight-day jury trial spanning nearly two months and

“watched every video and heard every piece of evidence.” J.A.

3597. In the final analysis, the court’s view of the matter was

clear:

       Four people were murdered, and they were murdered in a
       particularly heinous manner. The whole process of the
       conspiracy and the kidnapping was horrendous. . . .
       Frankly, you looked like you were having a good time
       at certain instances. I would challenge anyone to sit
       and look at all of these videos and any of these
       pictures and come to any conclusion other than you
       were a willing participant . . . . [N]one of the
       evidence, when you put it together, meets common sense
       of you being under duress. . . . You were a major
       player and you were a major shooter, and there is no
       question in my mind.

J.A. 3595-97. From all the evidence adduced at trial and the

inferences     that    might       have    been       drawn   from     it,   the    court

concluded, Abrar’s claim of duress “defie[d] . . . credibility.”

J.A.   3597.   We     see   no    reason    to    disturb      the   jury’s    and    the

court’s   assessments,           much   less     to    invoke    the    extraordinary

remedy of dismissing the indictment. We thus affirm the district

court’s denial of Abrar’s motion.




                                           32
                          IV.

For the foregoing reasons, the judgment is affirmed.

                                                       AFFIRMED




                          33